      Case 1:20-cv-04340-GBD-RWL Document 8 Filed 07/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABRAHAM GROSS,

                         Plaintiff,
                                                            1:20-CV-4340 (CM)
                  -against-
                                                 ORDER GRANTING IFP APPLICATION
 THE CITY OF NEW YORK, et al.,

                         Defendants.

COLLEEN McMAHON, Chief United States District Judge:

      Leave to proceed in this Court without prepayment of fees is authorized. See 28 U.S.C.

§ 1915.

SO ORDERED.

 Dated:   July 7, 2020
          New York, New York

                                                       COLLEEN McMAHON
                                                   Chief United States District Judge
